Title: Henry Knox to Bartholomew Dandridge, Jr., 14 May 1794
From: Knox, Henry
To: Dandridge, Bartholomew Jr.


               
                  Dear Sir
                  14. May 1794
               
               Please to submit the enclosed letter to the President of the U.S., which is conformable to the principles agreed upon by the heads of departments and the attorney General The secretary of state has agreed to the draft, but the secretary of the treasury has been too busy to peruse it. If the President should approve it, I beleive it may yet be put on board the active Capt. Welsh for charleston, with the other letters.  Yours sincerely
               
                  H. Knox
               
            